UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K (Voluntary Filer) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal years ended June 30, 2014 and June 30, 2013 Commission file number 33-2775-A AMFIL TECHNOLOGIES INC. (formerly Technical Ventures Inc.) (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 3601 Hwy. 7 Suite#400, Markham, Ontario, Canada L3R 0M3 (Address of Principal Executive Offices) (Zip Code) (647) 880-5887 (Issuer’s telephone number including area code) Securities registered pursuant to Section 12(b) of the Act: Securities registered pursuant to section 12(g) of the Act: None (Title of Class) Common Stock (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of December 31, 2013: $2,804,349 The registrant had 664,493,098 shares of common stock outstanding as of May 11, 2015. TABLE OF CONTENTS Page PART I Item 1. Business. 4 Item 1A. Risk Factors. 8 Item 1B. Unresolved Staff Comments. 8 Item 2. Properties. 8 Item 3. Legal Proceedings. 9 Item 4. Mine Safety Disclosures. 9 PART II Item 5. Market for Our Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities. 10 Item 6. Selected Financial Data. 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 11 Item 7A. Quantitative and Qualitative Disclosures about Market Risk. 13 Item 8. Financial Statements and Supplementary Data. 14 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 33 Item 9A. Controls and Procedures. 33 Item 9B. Other Information. 35 PART III Item 10. Directors, Executive Officers and Corporate Governance. 35 Item 11. Executive Compensation. 38 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 40 Item 13. Certain Relationships and Related Transactions, and Director Independence. 41 Item 14. Principal Accountant Fees and Services. 41 PART IV Item 15. Exhibits and Financial Statement Schedules. 42 Signatures 43 2 SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS This report contains forward-looking statements. The forward-looking statements are contained principally in the sections entitled “Business,” “Risk Factors,” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” These statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performances or achievements expressed or implied by the forward-looking statements. These risks and uncertainties include, but are not limited to, the factors described in the section captioned “Risk Factors” below. In some cases, you can identify forward-looking statements by terms such as “anticipates,” “believes,” “could,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts,” “projects,” “should,” “would,” “feel,” and similar expressions intended to identify forward-looking statements. Forward-looking statements reflect our current views with respect to future events and are based on assumptions and subject to risks and uncertainties. Given these uncertainties, you should not place undue reliance on these forward-looking statements. These forward-looking statements include, among other things, statements relating to: ● our anticipated growth strategies and our ability to manage the expansion of our business operations effectively; ● our ability to maintain or increase our market share in the competitive markets in which we do business; ● our ability to keep up with rapidly changing technologies and evolving industry standards, including our ability to achieve technological advances; and ● the loss of key members of our senior management. Also, forward-looking statements represent our estimates and assumptions only as of the date of this report. You should read this report and the documents that we reference and file as exhibits to this report completely and with the understanding that our actual future results may be materially different from what we expect. Except as required by law, we assume no obligation to update any forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in any forward-looking statements, even if new information becomes available in the future. 3 PART I ITEM 1.BUSINESS. Background Technical Ventures Inc. (“TVI” or the “Company”) is a New York State corporation formed on June 14, 1985 and then changed its name to Amfil Technologies Inc. On April 14, 1986, TVI acquired all the issued and outstanding shares of common stock of Mortile Industries Ltd. (“Mortile”), a Canadian corporation. Mortile dealt in the design, development, and manufacturing of proprietary polymers, composite and specialty compounds; additionally Mortile compounded proprietary formulations of their customers and the application of its products expanded into every area of plastics. On August 26,2004, 60% of Mortile Industries was sold to an investing group. In December of 2006, the remaining interest was sold and the Company began looking for additional opportunities. TVI retained its metal technology which it continued to develop and market. On June 4, 2008, Technical Ventures Inc. entered into an agreement with Amfil Technologies Inc. (“AMFE”), a Private California company, to acquire its Ozone Technology, certain fixed assets, and the assumption of certain short term liabilities and subsequently changed its name to Amfil Technologies Inc. Amfi designed, manufactured, and marketed ozone-based cleaning antimicrobial treatment systems worldwide. It offered products, such as cold storage fumigation systems, mobile surface sanitation systems, mobile cleaning and surface sanitation systems, food service contract cleaning systems, animal and zoo systems, fruit and vegetable systems, and fish farming and processing systems. Amfi also provided refrigerated container fumigation systems; and mPact-CAS, a system designed for cased meat log cleaning and antimicrobial treatment. It offered its products to food, beverage, dairy, fruits and vegetables, food service, commercial, industrial, live animal/zoo, fish process and farming, and aquaculture markets. Amfi was founded in 1985 and was based in San Luis Obispo, California. On December 24, 2010, Amfil Technologies Inc. entered into a Joint Venture Agreement with Trevor Taylor on an equal basis to acquire rights to Medium Scale Prospecting Mining Permits to 9 sites totaling approximately 10,300 acres in Guyana for exploration from Trevor Taylor.AMFE plans to further explore and develop these highly prospective gold mineral property rights in Guyana in due course. On June 14, 2011 the Company sold off the Amfil “Ozone” Technologies which allows the Company to focus on its continued progress with the gold exploratory projects as a core objective for the Company. On August 1, 2013 Amfil Technologies Inc. entered into a definitive acquisition agreement (“Reverse Acquisition”) with Interloc-Kings Inc.(“Interloc”). Interloc is an interlock and landscaping specialists and offers landscape construction and snow removal services in Canada. The company was founded in April 2009 and is based in Markham, Ontario, Canada. It has completed projects throughout Markham and the Greater Toronto Area. In connection with the Reverse Acquisition, AMFE purchased 100% of the issued and outstanding shares of common stock of Interloc from the Interloc shareholders in exchange for 350,000,000 newly issued shares of its common stock. As a result of the Reverse Acquisition, the Interloc Shareholders collectively own approximately 55% of the issued and outstanding shares of AMFE’s common stock, and Interloc became the wholly-owned operating subsidiary. Currently all of our business operations are conducted through our wholly-owned subsidiary Interloc. On May 12, 2014, Amfil Technologies Inc. entered into a Definitive Joint Venture Agreement with Antibacterial Cleaning Treatment Services Inc. (A.C.T.S. Inc.) to acquire a 50% shared ownership with A.C.T.S. Inc. of the mPact -GROzone Antimicrobial Systems and the exclusive right of representation to perform with A.C.T.S. Inc. as a Systems and Service Provider to any Medical Marijuana Industry and legal marijuana grow/process establishments or organizations in North America and globally that is amenable to the use of the Systems and Service of mPact -GROzone Antimicrobial Systems using A.C.T.S. Inc.’s trade- marked and proprietary products and systems. 4 Business Overview We have three different projects that we plan to operate in the future: 1. Gold exploration project in Guyana 2. Landscape construction and snow removal services 3. System and service provider to medicinal marijuana industry Gold exploration in Guyana The Company owns the rights to Medium Scale Prospecting Mining Permits to 9 sites totaling approximately 10,300 acres in Guyana for exploration of gold. Eight of these properties (“Appororo Sites”) are located in the Guyana Aurora Mineral Property District within approximately 3 to 4 kilometers from the Aurora properties of Guyana Gold Fields Inc. The other mining permit (“Iman Property”) is located on the Guyana Kokerite Mineral Property Site. AMFE’s properties are part of The Guiana Shield, the northern part of the Amazon Craton, one of the largest cratonic areas in the world. The Imam Kokerite Claims have a history of alluvial river and saprolite land mining operations. The land mining operations has exposed a series of large auriferous quartz veins (with lots of visible gold in hand specimen) running parallel to each other with quartz stringer development. It is reported that in excess of 3,000 ozs of gold has been produced from the local Miners (Porknockers) in Saprolite and Alluvials on the Imam-Kokerite Claim. The Apporro-Aurora Claims also have a history of alluvial river and saprolite land mining operations and has the potential to host gold in (1) sizeable quartz veins (2) gold in Saprolite (3) gold in alluvials in the active river and creek channels (4) gold in paleo alluvials on elevated terraces and (5) gold in laterite cap that occur through the area. The Aurora Mining Property Site has Guyana Goldfields Inc. located a few kilometers from the Company’s properties. Guyana Goldfields Inc. is in the midst of constructing and developing its Aurora Gold Project which is scheduled to reach first gold pour by mid-2015. Neighboring concessions are presently being mined by mostly local Porknockers. When we have the funds in place, we will design a systematic exploration programme to develop our properties’ gold potential involving an independent geological report which will recommend an initial exploration programme that will include line cutting, soils sampling, geological mapping and chip sampling, channel sampling of the quartz veins and the saprolite, trenching, a ground gradient magnetic survey and diamond drilling. In the meantime, we continue to pay the yearly fees due on the properties. Landscape construction and snow removal services Interloc-Kings Inc. was incorporated in the Province of Ontario in April 2009 and was 100% owned by Roger Mortimer. Over the last four years, clients and revenues have consistently increased. The business leases many trucks, tools, machinery and equipment to facilitate the growing business all while paying the employees and owner salaries and having no outside funding or capital ever injected into the business. During this initial growth phase due to the very well received model by our clients, we have been able to meet and develop very positive and powerful relationships with other contractors, manufacturers and suppliers of the industry throughout Markham and Toronto. Through experience, we learned about all the different products and installation methods throughout the industry and have our own processes which help the installations go smoother and faster compared to the originally accepted and used methods. The main goal of Interloc-Kings Inc. is to become one of the largest installer and supplier of interlocking and paving stones in North America as well as becoming the largest winter service company in North America by way of franchising and reproducing the current proven business model across targeted regions; as well as by developing the stone brand and eventually manufacturing the pavers in our own facility. 5 Products & Services Description Interloc-Kings Inc. supplies and installs residential and commercial hardscape construction projects including interlocking stone driveways, walkways, back patio’s, retaining walls and steps, fences, decks, pools, etc during the summer season and is one of the largest residential winter service provider in Markham for winter maintenance services covering approximately six hundred homes in the off season. We have completed a vast array of projects stone and wood related from wheel chair ramps at Pizza Pizza locations to custom waterfalls, sauna’s, backyard kitchens or the coordination of group stone and fencing projects with homeowners or homebuilders to allow for larger scale projects where work is completed for half of a street or a whole street as opposed to individual households. We target anything stone or wood related for installation on the exterior of residential/commercial and industrial properties. Using our connections to suppliers and manufacturers we are exploring the option of having our own specific type of stone made that will be stocked and promoted by some of our current suppliers for the use by all contractors and homeowners in the area. There are billions of square feet of paving stone purchased and installed globally on a yearly basis and some of the stone suppliers we use have locations as far as Illinois, Michigan, New York, New Jersey, Ohio, Wisconsin, Massachusetts and of course all across Ontario, to name a few.A supplier in Markham has expressed interest and willing to stock our product and promote it to their clients when it is market ready. By capturing a percentage on all stone sold across North America or even globally, to be used by all contractors for installation, we believe that revenues could rapidly grow within the first three years of the product being available to the market. Since stone installations are seasonal and only approximately two thirds of a given year provide the weather to allow for installations in Ontario, having the stone brand and/or franchises in Southern states will help keep the sales going year round. The winter aspect of our business was created to keep our employees busy year round and offers a needed service that has never been captured by an individual company on a large scale. Part of the reason we have been able to expand as much as we have is due to the aging population we have. Over the past four seasons we have grown to become one of the largest residential winter service company in Markham to cater for the desire and need by the average person for our service. As we decide to expand to more and more houses across Markham, York Region and the Greater Toronto Area, our number of seasonal customers will increase exponentially and it is a business model that can be replicated in all of Canada and Northern United States. Most households just physically cannot provide the service for themselves for reasons such as injuries, disabilities, aging population or simply because people do not wish to do it themselves and therefore want to pay to have it done for them. Marketing Strategy Between 2009 and 2014, Interloc-Kings Inc. has been able to establish a proven business model that has been successful in Markham, Ontario. Our goal is to replicate this model to allow for franchising opportunities within the industry throughout the rest of Ontario, Canada and the United States. By supplying the know-how, trucks, equipment and advertising based on experience and our proven track-record while showing other existing contractors or individuals looking to get into the industry how to run a successful Interloc-Kings Inc. franchise for themselves, we will be able to receive the initial set-up cost and yearly franchise fees all the while developing and establishing the brand name across different regions of the country. We originally broke into our industry using a very competitive pricing strategy that was still profitable. As our name brand and reputation spreads, we will be able to increase our prices by almost double over a period of time. This is possible since one of our main competitor on average charges almost double what we charge. While the installation costs and time will remain the same on a per job basis, the margins and profitability on each project will increase significantly. Using this model we have put numerous contractors out of business in the area and will continue to do so while capturing more and more of the market share of the regions we are involved in. 6 In the early stages of the Company, we have not had large advertising budgets because word of mouth referrals have started a snowball effect that has been growing. With a larger team of estimators, we would be able to handle more business and get more jobs done at a faster rate. We are looking at acquiring other contractors in our space to add to our sales, experience, employees and equipment. We plan to increase and expand our advertising radius in order to substantially raise our contract numbers and revenue amounts. We currently serve only a portion of the City of Markham were able to capture enough clients to be one of the leading contractor in all of Markham for residential service numbers. If we complete a large advertising campaign and our plan is successful, we could increase our total number of contracts from approximately 300 to 5,000 within a two year period. We believe this plan would allow us to have approximately $1.5M to $2M in additional revenue. For the snow removal business, each truck we put on the road can service anywhere from 80 to 110 residential homes depending on the route. Each year that goes by, our customers become more and more dense within the areas that we service and we are able to get routes done faster and add more houses per vehicle. This allows us to keep each truck within a one or two block radius during service times and therefore we can service a larger amount of customers than any other contractor within the same amount of time and have less of a gas expense and wear and tear on the vehicle. We have streets in Markham where almost half the street use our service or anywhere from six to twelve homes on the same street as opposed to most contractors who travel around from one area to another servicing one home at a time. This strategy similarly to the interlock in order to break into the market, our pricing was able to be on the lower end, however as more and more contractors get knocked out of business by our company and we further monopolize the industry, we will be able to peg prices at a higher level and more in line with what some of the other higher priced competitors charge. We plan to run franchises in Markham where blocks of 500 customers could be allotted to independent owners or kept as a larger franchise and expanded to other cities across Ontario and Canada. We are also looking at the City of Brampton which is similar in scale and can be easily set up using the model we have in Markham. We are also targeting the City of Toronto which has over 1 million households. Target market According to the Interlock Concrete Paving Institute (“ICPI”), the North American Concrete Paving industry covers a total surface area of 478 million square feet or 44.4 million square meter representing 1.4 square foot or 0.13 square meter per capita. Growth rates are projected to be 2.7% in the United States and 7% in Canada. In 2012, ICPI succeeded in lobbying Congress to include the first-ever permeable pavements provisions that were conceived by ICPI and offered for consideration on Capitol Hill. In doing so, ICPI has created new law, and established that permeable pavements are now a technology for use under the auspices of the U.S. Department of Transportation (USDOT). There has been a steady increase over the last three years in permeable pavement sales with a growth of 3.8% to 5.1% between 2009 and 2011 covering just under 30 million square feet. 78.4% and 21.6% of the permeable pavement sales were placed in commercial and residential applications, respectively. According to David Smith, director of the new Concrete Paver Institute, the use of pavers in the US may double within the next 4 to 5 years. System and service provider to medicinal marijuana industry The Company has entered into a Joint Venture Agreement to acquire 50% ownership in the mPact – GROZONE Antimicrobial Systems and worldwide exclusive distribution rights. A.C.T.S. Inc. is a systems and service manufacturer of mPact – GROZONE Antimicrobial Systems which is an exclusive application specifically designed to meet the needs of the marijuana industry, including marijuana cultivation and extract or edible processing facilities. The mPact – GROZONE Antimicrobial Systems was developed from the existing mPact technology which services primarily the food and beverage industry and has successfully installed numerous high performing units in the Food/Beverage and Fresh Produce Industries with clients such as Sysco Foods, Nestles, Sun Pacific, Thornbury Apple Cidery, etc. 7 The technology is a Green Environment Friendly Ozone Technology designed to kill bacteria, mold and bugs for marijuana cultivation and edible facilities who want to maintain the highest food quality standards of cleanliness. It has been very well received and the first mPact – GROZONE 60 Antimicrobial System was designed and integrated into a commercially 25,000 square feet licensed, state of the art marijuana cultivation facility in Colorado known as Today’s Health Care. The mPact – GROZONE technology dramatically improves product safety and quality for marijuana companies that are growing, cultivating and processing extracts manufacturing edibles and running dispensaries. Designed for surface cleaning, antimicrobial treatment, disinfection of hydroponic irrigation water, and destruction of airborne microorganisms, GROZONE is a completely unique offering to the industry. Intellectual Property We do not own any copyrights, patents, or trademarks. We own the Internet domain names“www.amfiltech.com“, “www.interloc-kings.com” and “www.grozone.biz”. Under current domain name registration practices, no one else can obtain an identical domain name, but someone might obtain a similar name, or the identical name with a different suffix, such as “.org”, or with a country designation. The regulation of domain names in the United States and in foreign countries is subject to change, and we could be unable to prevent third parties from acquiring domain names that infringe or otherwise decrease the value of our domain names. During each of the last two fiscal years, we had no expenditures on research and development activities. Employees We currently have one full time employee. Most of our officers currently provide their services free of charge. Until the scope of our operations warrants otherwise, we plan to outsource independent consultants on apart timebasis to conduct our operations. Internet Website Our Internet website iswww.amfiltech.com . ITEM 1A.RISK FACTORS. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 1B.UNRESOLVED STAFF COMMENTS. None. ITEM 2.PROPERTIES. Our properties consist mainly of leased office facilities and leased showroom facilities. We currently lease mail and phone service office facilities at 3601 Hwy. 7 Suite#400, Markham, Ontario, Canada, L3R 0M3 on a month by month basis and have use of the corporate office space and facilities on an as needed basis. Our showroom is located at 220 Hwy. 7, Locust Hill, Ontario, Canada, L0H 1J0. 8 ITEM 3.LEGAL PROCEEDINGS. We are not party to any litigation, arbitration, administrative actions or other legal proceedings, and our management is not aware of any such proceedings contemplated by any government authority or other party involving the Company. As of the date of this Annual Report, no director, officer or affiliate (i) is a party adverse to us in any legal proceeding, or (ii) has an adverse interest to us in any legal proceeding. Management is not aware of any other legal proceedings pending or threatened against the Company. ITEM 4.MINE SAFETY DISCLOSURES. None. 9 PART II ITEM 5. MARKET FOR OUR COMMON STOCK, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our common stock is traded on the Over the Counter Bulletin Board (“OTCBB”) under the symbol “AMFE”. The market for our common stock is limited, volatile and sporadic. The Company's common stock has been publicly traded since March 21, 1986 on the over-the-counter market. The following table sets forth, for the dates indicated, the high and low bid prices of our common stock as reported on the OTCBB. The following quotations reflect inter-dealer prices, without retail mark-up, markdown, or commissions, and may not reflect actual transactions. Fiscal Year High Bid Low Bid Fourth Quarter 4-1-14 to 6-30-14 $ $ Third Quarter 1-1-14 to 3-31-14 $ $ Second Quarter 10-1-13 to 12-31-13 $ $ First Quarter 7-1-13 to 9-30-13 $ $ Fiscal Year High Bid Low Bid Fourth Quarter 4-1-13 to 6-30-13 $ $ Third Quarter 1-1-13 to 3-31-13 $ $ Second Quarter 10-1-12 to 12-31-12 $ $ First Quarter 7-1-12 to 9-30-12 $ $ Holders As of June 30, 2014, we had 542 shareholders according to American Stock Transfer & Trust Company LLC, the Company’s Transfer Agent. Dividends We have not declared or paid any dividends, nor do we intend to do so. We have incurred recurring losses and do not currently intend to pay any cash dividends in the foreseeable future. We are not subject to any legal restrictions respecting the payment of dividends, except that they may not be paid to render us insolvent. Dividend policy will be based on our cash resources and needs and it is anticipated that all available cash will be needed for our operations in the foreseeable future. Securities authorized for issuance under equity compensation plans The Company has no equity compensation plans. ITEM 6.SELECTED FINANCIAL DATA. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. 10 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This section of the report includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. There is substantial doubt that we can continue as a going-concern business for the next twelve months unless we obtain additional capital to pay our bills. This is because we have not yet reached profitable operations. We have been able to remain in business as a result of investments, in debt or equity securities, by our officers and directors and by other unrelated parties. Our ability to continue as a going concern is dependent upon our ability to raise additional money through investments by others and achieve profitable operations.There is no assurance that we will be able to raise additional money or that additional money or that additional financing will be available to us on satisfactory terms or that we will be able to achieve profitable operations. The consolidated statements were prepared under the assumption that the Company will continue as a going concern, however, there can be no assurance that such financial support shall be ongoing or available on terms or conditions acceptable to the Company. This raises substantial doubt about the Company’s ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. For the last fiscal year, our management and board of directors have raised funds through a personal and professional network of investors.This has enabled continued operations and getting the filings of the public company up to date. In order to continue operations and complete all filing requirements, management has contemplated several options to raise capital and sustain operations in the next 12 months. We will continue to borrow money from or sell restricted shares of our common stock to our officers and directors and other unrelated parties in order to maintain operations. Our officers and directors are under no legal duty to provide us with additional financing nor have our officers and directors committed to provide us with additional financing. Business Overview On August 1, 2013 Amfil Technologies Inc. entered into a definitive acquisition agreement with Interloc-Kings Inc.(“Interloc”). Interloc is an interlock and landscaping specialists and offers landscape construction and snow removal services in Canada. AMFE purchased 100% of the issued and outstanding shares of common stock of Interloc from the Interloc shareholders in exchange for 350,000,000 newly issued shares of its common stock. As a result of the Reverse Acquisition, the Interloc Shareholders collectively own approximately 55% of the issued and outstanding shares of AMFE’s common stock, and Interloc became the wholly-owned operating subsidiary. Currently all of our business operations are conducted through our wholly-owned subsidiary Interloc. On May 12, 2014, Amfil Technologies Inc. entered into a Definitive Joint Venture Agreement with Antibacterial Cleaning Treatment Services Inc. (A.C.T.S. Inc.) to acquire a 50% shared ownership with A.C.T.S. Inc. of the mPact -GROzone Antimicrobial Systems and the exclusive right of representation to perform with A.C.T.S. Inc. as a Systems and Service Provider to any Medical Marijuana Industry and legal marijuana grow/process establishments or organizations in North America and globally that is amenable to the use of the Systems and Service of mPact -GROzone Antimicrobial Systems using A.C.T.S. Inc.’s trade- marked and proprietary products and systems. Going forward, the Company plan to operate and explore three different projects, being gold exploration project in Guyana, landscape construction and snow removal services and system and service provider to medicinal marijuana industry. The landscape construction and snow removal services will likely bring in immediate revenues and profits. Management believes that the business of providing system and service to the medicinal marijuana industry offers potential for significant growth in the future. 11 Results of operations June 30, 2014 compared to June 30, 2013 Revenues Revenues increased by 61% from $116,872 in 2013 to $188,471 for the year ended June 30, 2014. Revenues from landscaping activities increased by 68% from $79,864 to $134,324 for the year ended June 30, 2014 whereas revenues from snowplow activities increased by 46% from $37,008 to $54,147 for the year ended June 30, 2014 as the Company expands its activities in the region of Markham and Toronto. Expenses During the year ended June 30, 2014, we incurred direct materials cost of $41,331, sub-contractors cost of $51,601, general and administrative expenses of $212,746, selling and marketing expenses of $113,954, loss on joint venture of $37,729 and exploration costs of $6,734. During the year ended June 30, 2013, we incurred direct materials cost of $35,955, sub-contractors cost of $30,560, general and administrative expenses of $59,962, selling and marketing expenses of $1,783. The increase in general and administrative and selling and marketing expenses was mainly due to activities in getting all the filings of Amfil Technologies Inc. up to date and promoting the corporate identity and businesses of the public Company. Interest of $24,988 incurred during the year ended June 30, 2014 included mainly amortization of debt discount of $16,613 and interest of $7,479 on the convertible promissory notes. Net Loss Net loss for the year ended June 30, 2014 was $289,538 or $0.00 loss per share and arose from the activities discussed above for both Interloc-King Inc. and Amfil Technologies Inc. as from August 1, 2013. Net loss for the years ended June 30, 2013 was $11,427 or $0.00 loss per share and was due to only the activities of Interloc-King Inc. Liquidity and capital resources As at June 30, 2014, we had current assets of $126,773, current liabilities of $182,739 and a working capital deficiency of $55,966. The current liabilities and working capital deficiency excludes convertible promissory notes which are classified as mezzanine debt. Our current assets comprised of cash of $19,098 and prepaid expenses of $107,675, which included deposits on the operating leases entered into by the Company. Our current liabilities comprised of accounts payable and accrued liabilities of $89,212, sales tax payable of $24,703, loans payable to related party of $34,791, advances from shareholder of $9,239 and deferred revenue of $24,794. The increase in current assets from $28,535 in 2013 to $126,773 in 2014 was mainly due to a prepayment on a consulting contract of $77,500. The increase in current liabilities from $57,682 in 2013 to $182,739 in 2014 was mainly due to increase in loans and advances from related parties of $34,791, increase in accounts payable and accrued liabilities of $69,170 and deferred revenue of $24,794 as at June 30, 2014. There were also convertible promissory notes of $135,456 at June 30, 2014, which were classified as mezzanine debt. For the year ended June 30, 2014, cash used in operating activities was $142,543, primarily as a result of the net loss adjusted for non-cash items and changes in operating assets and liabilities. Cash provided by financing activities was $161,571 and represented proceeds from convertible promissory notes payable of $140,000, proceeds from loans payable of $34,683 net of repayment of advances from shareholder of $13,112. There were no cash used in or generated from investing activities. 12 Summary of critical accounting policies Impairment of Long-lived Assets Long-lived assets comprise of mining rights. The Company accounts for impairment of long-lived assets in accordance with the guidance established in ASC 360, Accounting for the Impairment or Disposal of Long-Lived Assets, which requires the Company to evaluate a long-lived asset for recoverability when there is an event or circumstance that indicates the carrying value of the asset may not be recoverable. The Company follows the guidance of ASU 2012-02 and first assesses qualitative factors to determine whether it is more likely than not that an indefinite-lived intangible asset is impaired as a basis for determining whether it is necessary to perform the quantitative impairment test. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of the asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed of before the end of its estimated useful life. An impairment loss is recognized when the carrying amount of a long-lived asset or asset group is not recoverable (when carrying amount exceeds the gross, undiscounted cash flows from use and disposition) and is measured as the excess of the carrying amount over the asset’s (or asset group’s) fair value. Management evaluated whether there are any adverse qualitative factors in respect to mining rights indicating that they might be impaired. Since there were indicators of impairment, Management reviewed its long-lived intangible assets and has determined that the mining rights assets were impaired. Mining rights The Company has determined that its patented mining claims meet the definition of mineral resource asset, as defined by accounting standards, and are tangible assets. As a result, the costs of mining assets are initially capitalized as tangible assets when purchased. If proven and probable reserves are established for a property and it has been determined that a mineral property can be economically developed, costs will be amortized using the units-of-production method over the estimated life of the probable reserves following the commencement of production. The Company’s rights to extract minerals are not limited by time. For mining rights in which proven and probable reserves have not yet been established, the Company assesses the carrying value for impairment at the end of each reporting period. The Company wrote off the cost of the mining rights as there was no proven and probable reserves established due to cash flow limitations. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. 13 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. AMFIL TECHNOLOGIES INC. (FORMERLY TECHNICAL VENTURES, INC.) YEARS ENDED JUNE 30, 2 (AMOUNTS EXPRESSED IN US DOLLARS) INDEX PAGE Report of Independent Registered Public Accounting Firm 15 Consolidated Balance Sheets 16 Consolidated Statements of Operations and Comprehensive Loss 17 Consolidated Statements of Changes in Stockholders’ Deficiency 18 Consolidated Statements of Cash Flows 19 Notes to Consolidated Financial Statements 20 – 29 14 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Amfil Technologies Inc. (formerly Technical Ventures, Inc.) We have audited the accompanying consolidated balance sheets of Amfil Technologies Inc. and its subsidiary (the “Company”) as of June 30, 2014 and 2013 and the related consolidated statements of operations and comprehensive loss, changes in stockholders' deficiency, and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of June 30, 2014 and 2013 and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the consolidated financial statements, the Company has suffered recurring losses, had an accumulated deficit of $1,008,294 and had a working capital deficiency of $55,966 as at June 30, 2014 that raises substantial doubt about its ability to continue as a going concern.Management’s plans in regard to this matter are also described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ MNP LLP Toronto, Ontario, Canada Chartered Professional Accountants May 11, 2015 Licensed Public Accountants 15 AMFIL TECHNOLOGIES INC. (formerly Technical Ventures, Inc.) Consolidated Balance Sheets As at June 30, (Amounts expressed in US dollars) ASSETS Current Assets: Cash $ $
